Exhibit 10.41

 

ABOVENET, INC.

 

2008 EQUITY INCENTIVE PLAN

 

I.                                         Purpose

 

The purpose of the 2008 AboveNet, Inc. Equity Incentive Plan (the “Plan”) is to
attract and retain and provide incentives to employees, officers, directors and
consultants of the Company or its Subsidiaries and to thereby increase overall
shareholder value.  The Plan generally provides for the granting of stock
options, restricted and unrestricted stock, restricted and unrestricted stock
units, stock appreciation rights or any combination of the foregoing to the
eligible participants.

 

II.                                     Definitions

 

(a)                                  “Award” includes stock options (including
incentive stock options within the meaning of Section 422(b) of the Code),
restricted and unrestricted shares of Common Stock, stock appreciation rights,
and restricted and unrestricted stock units, all on a stand alone, combination
or tandem basis, as described in or granted under this Plan.

 

(b)                                  “Award Agreement” means a written agreement
setting forth the terms and conditions of each Award made under this Plan.

 

(c)                                  “Board” means the Board of Directors of the
Company.

 

(d)                                  “Cause” means Cause, or any comparable
term, as defined in any employment or services agreement then in effect between
the Participant and the Company, or in the absence of an effective employment or
services agreement or a definition of Cause, or comparable term, Cause means any
of the following events:

 

(i)                                    fraud, misappropriation or embezzlement
of funds or property by the Participant involving the Company or a Subsidiary;

 

(ii)                                the conviction or plea of no contest of the
Participant in any jurisdiction for any crime which constitutes a felony, or
which constitutes a misdemeanor that involves fraud, moral turpitude or material
loss to the Company or a Subsidiary, or their respective businesses or
reputations; and

 

(iii)                            the Participant’s material misconduct in, or
material neglect of, the performance of his or her material duties and
responsibilities to the Company or a Subsidiary, or the Participant’s repeated
violation of any reasonable specific written directions of the Company or a
Subsidiary.

 

(e)                                  “Change of Control” means the occurrence of
any of the following events:

 

(i)                                    the acquisition by a person or group of
the outstanding stock of the Company, which together with the stock held by such
person or group, represents more than 50% of the fair market value or total
voting power of the stock of the Company (and provided

 

1

--------------------------------------------------------------------------------


 

that, if any person or group is considered to own more than 50% of the voting
power or fair market value of the stock of the Company, the acquisition of
additional stock by that same person or group will not constitute a Change in
Control),

 

(ii)                                the acquisition by a person or group of
stock of the Company possessing 35% or more of the voting power of the stock of
the Company within a 12-month period ending on the date of the most recent
acquisition by such person or group,

 

(iii)                            the replacement of a majority of the members of
the Board of Directors during a 12-month period by directors whose appointment
or election is not endorsed by a majority of the members of the Company’s Board
of Directors before the appointment or election, or

 

(iv)                               the acquisition by a person or group of 40%
or more of the assets of the Company (measured as total gross fair market value)
within a 12-month period  ending on the date of the most recent acquisition.

 

(f)                                    “Code” means the Internal Revenue Code of
1986, as amended from time to time.

 

(g)                                 “Common Stock” means the common stock, $.01
par value, of the Company.

 

(h)                                 “Company” means AboveNet, Inc., a Delaware
corporation.

 

(i)                                    “Compensation Committee” means the
Compensation Committee of the Board.

 

(j)                                    “Continuous Service” means that a
Participant’s service with the Company or a Subsidiary, whether as an Employee,
officer, director, consultant or other service provider, is not interrupted or
terminated.  A change in the capacity in which the Participant renders service
to the Company or a Subsidiary as an Employee, officer, director or consultant
or a change in the entity for which the Participant renders such service,
provided that there is no interruption or termination of the Participant’s
service with the Company or a Subsidiary, shall not terminate a Participant’s
Continuous Service.  For example, a change in status from an employee of the
Company to a consultant to a Subsidiary or to a director shall not constitute an
interruption of Continuous Service.  To the extent permitted by law, the Board
or the chief executive officer of the Company, in that party’s sole discretion,
may determine whether Continuous Service shall be considered interrupted in the
case of any leave of absence approved by that party, including sick leave,
military leave or any other personal leave.  Notwithstanding the foregoing, a
leave of absence shall be treated as Continuous Service for purposes of vesting
in an Award only to such extent as may be provided in the Company’s leave of
absence policy, in the written terms of any leave of absence agreement or policy
applicable to the Participant, or as otherwise required by law.

 

(k)                                “Corporate Transaction” means the occurrence,
in a single transaction or in a series of related transactions, of any one or
more of the following events:

 

(i)                                    a sale or other disposition of all or
substantially all, as determined by the Board in its discretion, of the
consolidated assets of the Company and its Subsidiaries;

 

2

--------------------------------------------------------------------------------


 

(ii)                                a sale or other disposition of at least
fifty percent (50%) of the outstanding securities of the Company;

 

(iii)                            the consummation of a merger, consolidation or
similar transaction following which the Company is not the surviving
corporation; or

 

(iv)                               the consummation of a merger, consolidation
or similar transaction following which the Company is the surviving corporation
but the shares of Common Stock outstanding immediately preceding the merger,
consolidation or similar transaction are converted or exchanged by virtue of the
merger, consolidation or similar transaction into other property, whether in the
form of securities, cash or otherwise.

 

(l)                                    “Disability” shall have the meaning set
forth in Section 22(e)(3) of the Internal Revenue Code of 1986, as amended
(“Code”).

 

(m)                              “Effective Date” means August 29, 2008.

 

(n)                                 “Employee” means an employee of the Company
or a Subsidiary.

 

(o)                                  “Exchange Act” means the Securities
Exchange Act of 1934, as amended.

 

(p)                                  “Fair Market Value” means with respect to
the Common Stock (i) the closing price per share thereof as officially reported
on the relevant date (or if there were no sales on such date, on the next
preceding date on which such trading was recorded) by the principal national
securities exchange on which shares are listed or admitted to trading (including
the NASDAQ Stock Market), (ii) if the Common Stock is not listed or admitted to
trading on any such national securities exchange (including the NASDAQ Stock
Market) but is qualified for quotation and is quoted on the over-the-counter
bulletin board market (“OTCBB”), the closing price for such shares on the OTCBB
as officially reported on the relevant date (or if there were no sales on such
date, on the next preceding date on which such trading was recorded) by the
OTCBB (or successor entity), or (iii) if the Common Stock is not qualified for
quotation on the OTCBB (or successor entity), the closing price of such shares
on the pink sheets as officially reported on the relevant date (or if there were
no sales on such date, on the next preceding date on which such trading was
recorded) by Pink Sheets LLC (or successor entity), or (iv) if the Common Stock
is not quoted on the pink sheets as reported by Pink Sheets LLC (or successor
entity), as determined in good faith by resolution of the Board (whose
determination shall be conclusive), based on the best information available to
it.

 

(q)                                  “Good Reason” means either of the following
two events:

 

(i)                                    the Company’s material breach of any
provision of an applicable employment agreement which breach continues uncured
for thirty-five (35) days after written notice thereof is given to the Company
by the applicable Employee, or

 

(ii)                                a material relocation of the Employee’s
principal place of employment on the effective date of the applicable employment
agreement, provided that the Company chooses not to rescind such relocation
within thirty-five (35) days after written notice requesting that it be
rescinded is given to the Company by the Employee.

 

3

--------------------------------------------------------------------------------


 

IN BOTH CASES (I) AND (II), THE NOTICE OF ALLEGED BREACH OR RELOCATION MUST BE
PROVIDED TO THE COMPANY WITHIN NINETY (90) DAYS OF THE INITIAL EXISTENCE OF SUCH
CONDITION AND THE EMPLOYEE SHALL ONLY HAVE THE RIGHT TO TERMINATE THE EMPLOYMENT
AGREEMENT FOR GOOD REASON, IF APPLICABLE, WITHIN SIX (6) MONTHS OF THE INITIAL
EXISTENCE OF SUCH CONDITION AND ONLY IF SUCH CONDITION IS NOT UNCURED OR
RESCINDED, AS THE CASE MAY BE, PRIOR TO SUCH TERMINATION.

 

(r)                                  “Mature Shares” means shares of Common
Stock (i) purchased by a Participant on the open market, (ii) received by
Participant upon the exercise of a stock option and held by the Participant for
at least six months, or (iii) awarded to a Participant by the Company and held
by the Participant for at least six months (provided, however, in the event the
Common Stock was subject to forfeiture at the time of the award, the Participant
held such Common Stock for at least six months after the forfeiture provisions
lapse).

 

(s)                                  “Participant” means an Employee, officer,
director or consultant of the Company or a Subsidiary who has been granted an
Award under the Plan.

 

(t)                                    “Plan Year” means a twelve-month period
beginning with January 1 of each year.

 

(u)                                 “Subsidiary” means any corporation or other
entity, whether domestic or foreign, in which the Company has or obtains,
directly or indirectly, a proprietary interest of more than 50% by reason of
stock ownership or otherwise.

 

III.                                 Eligibility

 

Any Employee, officer, director or consultant of the Company or Subsidiary
selected by the Compensation Committee is eligible to receive an Award.

 

IV.                                Plan Administration

 

(a)                                  Except as otherwise determined by the
Board, the Plan shall be administered by the Compensation Committee.  The Board,
or the Compensation Committee to the extent determined by the Board, shall
periodically make determinations with respect to the participation of Employees,
officers, directors and consultants in the Plan and, except as otherwise
required by law or this Plan, the grant terms of Awards, including vesting
schedules, price, restriction or option period, dividend rights, post-retirement
and termination rights, payment alternatives such as cash, stock, contingent
awards or other means of payment consistent with the purposes of this Plan, and
such other terms and conditions as the Board or the Compensation Committee deems
appropriate which shall be contained in an Award Agreement with respect to a
Participant.  In making the foregoing determinations the Compensation Committee
may take into account the nature of the services rendered by such individuals,
their present and potential contributions to the Company’s success, and such
other factors as the Compensation Committee, in its discretion, shall deem
relevant.

 

(b)                                  The Compensation Committee shall have
authority to interpret and construe the provisions of the Plan and any Award
Agreement and make determinations pursuant to any Plan provision or Award
Agreement which shall be final and binding on all persons.  No member of the
Compensation Committee shall be liable for any action or determination made in
good faith, and the members shall be entitled to indemnification and
reimbursement in the manner provided

 

4

--------------------------------------------------------------------------------


 

in the Company’s Certificate of Incorporation, as it may be amended from time to
time, and its Bylaws, as they may be amended from time to time.

 

(c)                                  The Compensation Committee shall have the
authority at any time to provide for the conditions and circumstances under
which Awards shall be forfeited.  The Compensation Committee shall have the
authority at any time to accelerate the vesting, and/or exercisability of any
Award and delivery of Common Stock with respect to any Award.  The Compensation
Committee shall also have the authority at any time to extend the period during
which an Award consisting of a stock option or a stock appreciation right may be
exercised (but not beyond the original term of the stock option or stock
appreciation right) after the termination of the Participant’s employment or
other relationship with the Company.

 

(d)                                  The Compensation Committee shall have the
authority to effect, at any time and from time to time, with the consent of any
adversely affected Participant, (A) the reduction of the exercise price of any
outstanding stock option under the Plan; (B) the cancellation of any outstanding
option under the Plan and the grant in substitution therefor of (1) a new stock
option under the Plan or another equity plan of the Company covering the same or
a different number of shares of Common Stock, (2) an award of restricted or
unrestricted stock, (3) a stock appreciation right, (4) a restricted or
unrestricted stock unit, (5) cash and/or (6) other valuable consideration (as
determined by the Board, in its sole discretion); or (C) any other action that
is treated as a repricing under generally accepted accounting principles.

 

V.                                    Capital Stock Subject to the Provisions of
this Plan

 

(a)                                  The capital stock subject to the provisions
of this Plan shall be shares of authorized but unissued Common Stock and shares
of Common Stock held as treasury stock.  Subject to adjustment in accordance
with the provisions of Section X, and subject to Sections V (b) and (c) below,
the total number of shares of Common Stock available for grants of Awards shall
not exceed 750,000.

 

(b)                                  The grant of an Award shall be deemed to be
equal to the maximum number of shares which may be issued under the Award.

 

(c)                                  There shall be available for Awards under
the Plan all of the following: (i) any unused portion of the limit set forth in
paragraph (a) of this Section V; (ii) shares represented by Awards which are
cancelled, forfeited, surrendered, terminated, paid in cash (i.e., the holder of
the Award receives cash rather than stock) or expire without having been
exercised in full (and including Common Stock forfeited back to the Company
because of the failure to meet a contingency or condition required to vest such
shares in the Participant); and (iii) any shares reacquired by the Company
pursuant to Section VIII(g) of the Plan or shares used to pay the exercise price
of an option.

 

Notwithstanding the above, any shares of Common Stock that revert back to the
share reserve after having been previously issued by the Company pursuant to
Awards, and which are then reacquired as set forth above, shall not be
subsequently issued pursuant to the exercise of incentive stock option Awards.

 

5

--------------------------------------------------------------------------------


 

VI.                                Awards Under This Plan

 

Except as provided in paragraph (b) to this Article VI, the Board or
Compensation Committee, in its discretion, may grant the following types of
Awards under this Plan on a stand alone, combination or tandem basis:

 

(a)                                  Stock Option.  A right to buy a specified
number of shares of Common Stock at a fixed exercise price during a specified
time, all as the Compensation Committee may determine; provided that the
exercise price of any option shall not be less than 100% of the Fair Market
Value of the Common Stock on the date of grant of the Award.

 

(b)                                  Incentive Stock Option.  An Award in the
form of a stock option which shall comply with the requirements of Code
Section 422 or any successor section as it may be amended from time to time. 
The exercise price of any incentive stock option shall not be less than 100% of
the Fair Market Value of the Common Stock on the date of grant of the Award. 
Subject to adjustment in accordance with the provisions of Section X, the
aggregate number of shares which may be issued pursuant to the exercise of
incentive stock option Awards under this Plan shall not exceed 187,500 shares,
subject to Section V above.  If an incentive stock option Award is granted to a
Participant in the Plan who, at the time the Award is granted, is deemed to own
more than 10% of the total combined voting power of all classes of stock of the
Company or any “subsidiary corporation” of the Company (as more fully described
in Code Section 422(b)(6)), then (1) the exercise price of the incentive stock
option Award may not be less than 110% of the Fair Market Value of the Common
Stock on the date the incentive stock option Award is granted, and (2) such
incentive stock option Award may not be exercisable after the expiration of five
years from the date the incentive stock option Award is granted.  To the extent
that Code Section 422 requires certain provisions to be set forth in a written
plan, said provisions are incorporated herein by this reference.

 

(c)                                  Restricted and Unrestricted Stock.  An
award of a share of Common Stock, which share may be subject to a risk of
forfeiture or other restrictions until such restrictions, terms and conditions
as the Compensation Committee may determine in the Award Agreement are
fulfilled.

 

(d)                                  Restricted and Unrestricted Stock Unit.  A
right to receive from the Company a share of Common Stock at a specified date in
the future, which right is subject to such terms and conditions as the
Compensation Committee may determine in the Award Agreement.  In addition, a
stock unit may be subject to forfeiture or other restrictions until such
restrictions, terms and conditions as the Compensation Committee may determine
in the Award Agreement are fulfilled.  The share of Common Stock which underlies
a stock unit subject to forfeiture may be delivered by the Company to the
Participant upon the vesting of the stock unit or at a later date as determined
by the Compensation Committee in the Award Agreement.

 

(e)                                  Stock Appreciation Rights.  An Award
enabling a Participant to receive cash, Common Stock, or a combination of cash
and Common Stock, in an amount equal to the excess of the Fair Market Value  on
a future date of a stated number of shares of the Company’s Common Stock over a
stated price.

 

6

--------------------------------------------------------------------------------


 

VII.                            Award Agreements

 

Each Award under the Plan shall be evidenced by an Award Agreement setting forth
the terms and conditions of the Award and executed by the Company and, if
required by the Compensation Committee, the Participant.

 

VIII.                        Other Terms and Conditions

 

(a)                                  Assignability.  Unless provided to the
contrary in any Award, or unless permitted by the Company, no Award shall be
assignable or transferable except by will or by the laws of descent and
distribution and, during the lifetime of a Participant, the Award shall be
exercisable only by such Participant.  Notwithstanding the foregoing, an option
may be transferred pursuant to a domestic relations order, provided, however,
that an Incentive Stock Option may be deemed to be a nonqualified stock option
as a result of such transfer.  Notwithstanding the foregoing, the Participant
may, by delivering written notice to the Company, in a form provided by or
otherwise satisfactory to the Company, designate a third party who, in the event
of the death of the Participant, shall thereafter be the beneficiary of an
option with the right to exercise the option and receive the Common Stock or
other consideration resulting from an option exercise.

 

(b)                                  Termination of Employment or Other
Relationship.  Unless otherwise provided in the Award Agreement, (i) if a
Participant’s Continuous Service with the Company or any Subsidiary is
terminated by the Company or any Subsidiary or by the Participant for any reason
(including death or Disability), vested and exercisable stock options and stock
appreciation rights held by the Participant at the time of such termination
shall remain exercisable by the Participant (or his or her beneficiary, as the
case may be) for 90 days (provided, however, that this period shall be 180 days
in the case of termination as a result of Disability and 365 days in the case of
termination as a result of death), but in no event after the expiration date of
the stock option or stock appreciation right, (ii) all outstanding unvested
stock units and unvested and/or unexercisable options or stock appreciation
rights held by the Participant (or his or her beneficiary) at the time of the
termination of his or her Continuous Service for any reason shall be forfeited
as of the date of such termination, and (iii) all remaining stock options or
stock appreciation rights unexercised 90 days (or 180 or 365 days, as
applicable) after the termination shall be forfeited as of the end of such
period, or shall be forfeited on the expiration date of the option or stock
appreciation right, whichever is earlier.

 

Shares of Common Stock may be subject to vesting and a right of repurchase or
reacquisition by the Company with respect to both vested or unvested shares upon
the termination of a Participant’s Continuous Service for any reason, as set
forth in an Award Agreement.

 

Unless otherwise provided in a Participant’s Award Agreement, in the case of any
stock option or stock appreciation right that is vested and exercisable, if, at
the time of termination of the Participant’s Continuous Service, there is not an
effective registration statement on Form S-8 (or successor form) covering such
stock option or stock appreciation right, then the stock option or stock
appreciation right shall terminate on the earlier of (i) the 90th day after such
a registration statement became effective (provided, however, that in the case
of a termination as a result of death or Disability, this provision shall not
shorten the 180 or 365-day period of time

 

7

--------------------------------------------------------------------------------


 

that would otherwise be afforded to exercise the option or stock appreciation
right), or (ii) the expiration of the term of the option or stock appreciation
right as set forth in the Award Agreement.

 

(c)                                  Non-Exempt Employees.  No stock option
granted to an Employee that is a non-exempt employee for purposes of the Fair
Labor Standards Act shall be first exercisable for any shares of Common Stock
until at least six (6) months following the date of grant of the option.  The
foregoing provision is intended to operate so that any income derived by a
non-exempt employee in connection with the exercise or vesting of a stock option
will be exempt from his or her regular rate of pay.

 

(d)                                  Rights as a Stockholder.  A Participant
shall have no rights as a stockholder with respect to shares covered by an Award
until the date the Participant is the holder of record.  No adjustment will be
made for dividends or other rights for which the record date is prior to such
date.

 

(e)                                  No Obligation to Exercise.  The grant of an
Award shall impose no obligation upon the Participant to exercise the Award.

 

(f)                                    Payments by Participants.  The
Compensation Committee may determine that Awards for which a payment is due from
a Participant may be payable: (i) in U.S. dollars by personal check, bank draft
or money order payable to the order of the Company, by money transfers or direct
account debits; (ii) through the delivery or deemed delivery based on
attestation to the ownership of Mature Shares with a Fair Market Value equal to
the total payment due from the Participant; (iii) pursuant to a broker-assisted
“cashless exercise” program if established by the Company; (iv) by a combination
of the methods described in (i) through (iii) above; or (v) by such other
methods as the Compensation Committee may deem appropriate, including through a
“net exercise.”

 

(g)                                 Withholding.  Except as otherwise provided
by the Compensation Committee, (i) the deduction of withholding and any other
taxes required by law will be made from all amounts paid in cash and (ii) in the
case of payments of Awards in shares of Common Stock, the Participant shall be
required to pay the amount of any taxes required to be withheld prior to receipt
of such stock, or alternatively, a number of shares the Fair Market Value of
which equals the amount required to be withheld may be deducted from the
payment.

 

(h)                                 Maximum Awards.  The maximum number of
shares of Common Stock that may be issued to any single Participant pursuant to
stock options or stock appreciation rights under this Plan in any single Plan
Year is 400,000.

 

(i)                                    Exercise by Participant or
Representative.  Except as otherwise provided by the Compensation Committee, no
election as to benefits or exercise of options, or other rights may be made
during a Participant’s lifetime by anyone other than the Participant except by a
legal representative appointed for or by the Participant.

 

8

--------------------------------------------------------------------------------


 

IX.                                Termination, Modification and Amendments

 

(a)                                  The Board may at any time terminate the
Plan or from time to time make such modifications or amendments of the Plan as
it may deem advisable.

 

(b)                                  No termination, modification or amendment
of the Plan may adversely affect the rights conferred by an Award without the
consent of the recipient thereof.

 

X.                                    Recapitalization

 

(a)                                  The aggregate number of shares of Common
Stock as to which Awards may be granted to Participants, the number of shares
thereof covered by each outstanding Award, and the price per share thereof in
each such Award, shall all be proportionately adjusted for any increase or
decrease in the number of issued shares of Common Stock resulting from a
subdivision or consolidation of shares or other similar capital adjustment, or
the payment of a stock dividend or other increase or decrease in such shares,
effected without receipt of consideration by the Company; provided, however,
that any fractional shares resulting from any such adjustment shall be
eliminated.  The Compensation Committee may also make the foregoing changes and
any other changes, including changes in the classes of securities available, to
the extent it is deemed necessary or desirable to preserve the intended benefits
of the Plan for the Company and the Participants in the event of any other
reorganization, recapitalization, merger, consolidation, spin-off, extraordinary
dividend or other distribution or similar transaction.  Any such adjustments for
incentive stock option Awards must meet the requirements of Code Section 424(a).

 

(b)                                  Corporate Transaction.   The following
provisions shall apply to Awards in the event of a Corporate Transaction unless
otherwise provided in the instrument evidencing the Award or any other written
agreement between the Company or any Subsidiary and the Participant or unless
otherwise expressly provided by the Board at the time of grant of an Award.  If
there is a Corporate Transaction, then the Board, or the board of directors of
any corporation or entity assuming the obligations of the Company, shall take
any one or more of the following actions as to outstanding Awards in its sole
and absolute discretion:

 

(i)                                    Awards May Be Continued, Assumed or
Substituted.  Any surviving corporation or acquiring corporation (or the
surviving or acquiring corporation’s parent company) may assume or continue any
or all Awards outstanding under the Plan or may substitute similar stock awards
for Awards outstanding under the Plan (including but not limited to, awards to
acquire the same consideration paid to the stockholders of the Company pursuant
to the Corporate Transaction), and any reacquisition or repurchase rights held
by the Company in respect of Common Stock issued pursuant to Awards may be
assigned by the Company to the successor of the Company (or the successor’s
parent company, if any), in connection with such Corporate Transaction.  A
surviving corporation or acquiring corporation (or its parent) may choose to
assume or continue only a portion of an Award or substitute a similar award for
only a portion of an Award, or may assume, continue or substitute some Awards
and not others.  The terms of any assumption, continuation or substitution shall
be set by the Board in accordance with the provisions of Section IV.

 

(ii)                                Accelerated Vesting of Awards.  The vesting
of any or all Awards (and, with respect to options and stock appreciation
rights, the time at which such Awards may be

 

9

--------------------------------------------------------------------------------


 

exercised) may be accelerated in full or in part to a date on or prior to the
effective time of such Corporate Transaction (contingent upon the effectiveness
of the Corporate Transaction) as the Board shall determine, and the Board may
further determine that any reacquisition or repurchase rights held by the
Company with respect to an Award shall lapse in full or in part as of a date on
or prior to the effective time of such Corporate Transaction (contingent upon
the effectiveness of the Corporate Transaction).

 

(iii)                            Termination of Awards.  The Board may provide
that all Awards (including vested Awards that are not exercised) shall
immediately terminate and be of no further force or effect as of the effective
time of the Corporate Transaction.  Written notice of the intent to terminate
any outstanding Awards shall be sent to Participants at least ten (10) days in
advance of the effective date of the Corporate Transaction.

 

(iv)                               Payment for Awards in Lieu of Exercise.  The
Board may provide that the holder of an Award may not exercise such Award but
will receive a payment, in such form as may be determined by the Board, equal in
value to the excess, if any, of (A) the value of the property the holder of the
Award would have received upon the exercise of the Award (including, at the
discretion of the Board, any unvested portion of such Award), over (B) any
exercise price payable by such holder in connection with such exercise.

 

Change of Control.  An Award may be subject to additional acceleration of
vesting and exercisability upon or after a Change of Control as may be provided
in the Award Agreement for such Award or as may be provided in any other written
agreement between the Company or any Subsidiary and the Participant, but in the
absence of such provision, no such acceleration shall occur.

 

XI.                                No Right to Employment

 

No person shall have any claim or right to be granted an Award, and the grant of
an Award shall not be construed as giving a Participant the right to be retained
in the employ of, or in the other relationship with, the Company or a
Subsidiary.  Further, the Company and each Subsidiary expressly reserve the
right at any time to dismiss a Participant free from any liability, or any claim
under the Plan, except as provided herein or in any Award Agreement issued
hereunder.

 

XII.                            Governing Law

 

To the extent that federal laws do not otherwise control, the Plan shall be
construed in accordance with and governed by the laws of the State of New York.

 

XIII.                        Effective Date and Term

 

This Plan shall be effective as of the Effective Date and shall terminate on the
date before the tenth anniversary of the Effective Date.  No Awards shall be
granted after the termination of the Plan.

 

10

--------------------------------------------------------------------------------